 
NOTE MODIFICATION AGREEMENT
 
This Note Modification Agreement (this “Agreement”) dated this 23rd day of
February, 2012 is executed by and among SAGEBRUSH GOLD, LTD., a Nevada
corporation with an address of 1640 Terrace Way, Walnut Creek, CA 94597
(“Sage”), Gold Acquisition Corp., a Nevada corporation with an address of 1640
Terrace Way, Walnut Creek, CA 94597 (the “Holding Company,” and together with
Sage, each a “Maker” and jointly and severally, the “Makers”), Platinum Long
Term Growth LLC (“Platinum”), a Delaware limited liability company with an
address of 152 West 57th Street, 4th Floor, New York, NY 10019, Lakewood Group,
LLC (“Lakewood,” and together with Platinum, each an “Assignor,” and
collectively, the “Assignors”), a Delaware limited liability company with an
address of 152 West 57th Street, 4th Floor, New York, NY 10019.
 
WHEREAS, pursuant to a letter agreement dated as of July 18, 2011, the Makers
issued (i) that certain senior secured convertible promissory note dated August
30, 2011 in the original principal amount of $6,400,000 (the “Platinum Note”) to
Platinum and that certain senior secured convertible promissory note dated
August 30, 2011 in the original principal amount of $1,600,000 to Lakewood (the
“Lakewood Note,” and together with the Platinum Note, collectively the “Notes”;
capitalized terms used herein and not otherwise defined have the meanings
assigned to such terms in the Notes);
 
WHEREAS, pursuant to a Note Assignment and Assumption Agreement dated the date
hereof (the “Assignment and Assumption Agreement”), Frost Gamma Investments
Trust (“FGIT”) and Michael Brauser (“Brauser,” and together with FGIT, each an
“Assignee” and collectively, the “Assignees”), acquired from the Assignors $4.0
million of the outstanding principal amount of the Notes as set forth therein
(the “Acquired Notes”);
 
WHEREAS, pursuant to a Subscription Agreement dated on or about the date hereof
by and among Sage and the Assignees (the “Subscription Agreement”), the
Assignees acquired Series D Preferred Stock of Sage (the “Preferred Stock”) for
an aggregate purchase price of $1,000,000 (the “Preferred Stock Purchase
Price”);
 
WHEREAS, the Makers shall pay one hundred percent (100%) of the Preferred Stock
Purchase Price to Assignors by wire transfer in the amounts set forth on and
pursuant to the wire instructions set forth on Exhibit A hereto, such sum to be
applied to pro-rata prepayment of the Notes in the amounts set forth on Exhibit
B hereto;
 
WHEREAS, after giving effect to the transactions contemplated in the Assignment
and Assumption Agreement, the tender of the Preferred Stock Purchase Price by
the Makers to the Assignors and the application of such sum to the pro-rata
payment of the Notes, the Assignors will continue to hold $2,960,228.81 of the
outstanding principal amount of the Notes (the “Remaining Notes”);
 
WHEREAS, the Makers have requested that the Assignors modify certain terms of
the Remaining Notes and to waive certain rights with respect to the Remaining
Notes as contemplated pursuant to this Agreement;
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, the Assignors are amenable to modifying certain terms contained in the
Acquired Notes in accordance with the agreements and obligations as expressed
herein;
 
NOW THEREFORE, the Parties agree as follows:
 
1.           Reaffirmation of Obligations.  The Makers acknowledge and reaffirm
the loans and other obligations of the Makers to the Assignors with respect to
the Remaining Notes and acknowledge the assignment of $4,000,000 of the
principal amount of the Acquired Notes by the Assignors to the Assignees. The
Makers acknowledge that, as of the date hereof, and giving effect to the
purchase of the Acquired Notes, the payment of the Preferred Stock Purchase
Price by the Makers to the Assignors and the application of such sum to the
pro-rata prepayment of the Notes, the aggregate outstanding principal amount of
the Notes retained by Platinum is $2,368,183.05 and the aggregate outstanding
principal amount of the Notes retained by Lakewood is $592,045.76. On the date
hereof, the Makers shall pay one hundred percent (100%) of the Preferred Stock
Purchase Price to the Assignors in the amounts set forth on and pursuant to the
wire instructions set forth on Exhibit A hereto, on a pro-rata basis based on
the principal amounts of the Notes held by Assignors as a prepayment thereof in
the amounts set forth on Exhibit B hereto; provided, that, the prepayment
penalty at the Prepayment Price (as defined in Section 1.3 of the Notes) is
hereby waived with respect to the application of the Preferred Stock Purchase
Price to the prepayment of the Notes as contemplated herein. On or before
February 28, 2012, the Makers shall pay or cause to be paid to the Assignors the
sum of $95,522.75, the aggregate amount of all interest that has accrued on the
Notes through the date hereof, notwithstanding that the same may not be due and
payable under the terms of the Notes by such date.
 
2.           Effect of this Agreement.  Except to the extent explicitly modified
by this Agreement and the Assignment and Assumption Agreement, the Notes and any
and all security agreements and other agreements, documents and instruments
executed in connection therewith or the obligations evidenced or secured thereby
(all such agreements, including the “Transaction Documents” defined in the
Remaining Notes, collectively, the “Loan Documents”) shall remain in full force
and effect, including, without limitation, all representations, warranties,
negative covenants, affirmative covenants, liens, security interests and events
of default.  Except as expressly modified herein, this Agreement shall not be
construed as a waiver of any default presently existing under the Loan
Documents.
 
3.           Modification of the Maturity Date and the Definition of
Commencement Date; Cross Default; Volume Limitation; Payment of Interest in cash
or in Shares.  The parties hereto agree that:
 
(a)           The Maturity Date (as defined in the Remaining Notes) of the
Remaining Notes shall be extended to February 23, 2014.
 
(b)           The definition of “Commencement Date” in Section 1.2 of the
Remaining Notes is hereby amended in its entirety to read:
 
“February 23, 2013”
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           The parties hereto also agree that the Remaining Notes and the
Acquired Notes to be issued by the Makers to each Assignor and Assignee pursuant
to Section 2(d) of Assignment and Assumption Agreement shall contain a “cross
default” provision that will constitute an “Event of Default” under such Note,
as a result of an “Event of Default pursuant to any Remaining Note or the
Acquired Note, as applicable, issued to any Assignor or Assignee, as applicable.
 
(d)           For so long as no Event of Default (as defined in the Remaining
Notes) has occurred and is continuing under the Remaining Notes and the
Remaining Notes remain outstanding, each Assignor agrees that, during any week,
such Assignor and its affiliates shall not sell, pledge, transfer or dispose of
the Shares or shares of common stock of Sage received upon conversion of (or
payment of interest in respect of) the Remaining Notes or upon exercise of the
Warrants in excess of 10% of the Weekly Volume (as defined below) if the Weekly
Price (as defined below) is less than $.70 per share of Sage’s common stock (as
adjusted for splits and combinations and the like).  “Weekly Volume” means the
volume of shares of Sage’s common stock bought or sold on the Trading Market (as
defined below) as reported by Bloomberg Financial L.P. (based on a Trading Day
from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time) during the preceding
week.  “Weekly Price” means the average closing price of Sage’s common stock for
each Trading Day (as defined in the Remaining Notes) of the prior week on the
Trading Market as reported by Bloomberg Financial L.P. (based on a Trading Day
from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time).  The restrictions set
forth in this Section 3(d) may be waived by Sage in its discretion and shall not
apply at any time when Sage’s common stock is not quoted or admitted for trading
on the Trading Market.   As set forth in the Subscription Agreement, the Makers
and the Assignees have entered into substantially similar restrictions with
respect to the shares of Sage’s common stock to be received upon conversion of
or payment of interest in respect of the Acquired Notes and exercise of Warrants
(as defined in the Subscription Agreement) and Preferred Stock received on or
about the date hereof pursuant to that certain Note Modification Agreement dated
on or about the date hereof among the Makers and the Assignees and the
Subscription Agreement.  Such restrictions on the Assignees shall not be waived
by Sage unless the restrictions on the Assignors set forth in this Section 3(d)
are waived in a substantially equivalent manner.
 
(e)           At the option of the Makers, interest on the Remaining Notes shall
be payable in cash or in shares of common stock of Sage, par value $0.0001 per
share (the “Common Stock”) based on the average Interest Payment Share Price (as
defined below) for the ten (10) Trading Days preceding any Interest Payment Date
(as defined in Section 1.2 of the Remaining Notes). “Interest Payment Share
Price” means, for any date, the price determined by the first of the following
clauses that applies: (i) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
the ten (10) Trading Days prior to such date (or the nearest preceding date) on
the Trading Market on which the Common Stock is then listed or quoted as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. New York City
time to 4:02 p.m. New York City time); or (ii) if the Common Stock is not then
listed or quoted on a Trading Market for which the daily volume weighted average
price of the Common Stock is available on Bloomberg L.P., the average closing
price of the Common Stock for the ten (10) Trading Days immediately prior to
such date.  For purposes of the Remaining Notes, “Trading Market” means the
following markets or exchanges on which the Common Stock is listed or quoted for
trading on the date in question: the Nasdaq Capital Market, the NYSE Amex, the
New York Stock Exchange, the Nasdaq National Market, or the OTC Bulletin
Board.  Notwithstanding the foregoing, interest on the Remaining Notes shall be
payable only in cash in the event that, as of any Interest Payment Date, (A) any
Event of Default under the Remaining Notes has occurred and is continuing, (B)
the Common Stock is not then listed or traded on a Trading Market, and/or (C)
with respect to an Assignor, the payment of interest in shares of Common Stock
would cause such Assignor and its affiliates to beneficially own (as defined in
accordance with Section 13(d) of the Securities Exchange Act of 1934) in excess
of 4.99% of the Common Stock of Sage then outstanding.  Notwithstanding the
foregoing, in the event that the Makers elect to exercise this option, the
Holder shall have the right to require the Makers to pay fifty percent (50%) of
the interest payable on any Interest Payment Date in cash and fifty percent
(50%) in shares of Sage’s Common Stock as contemplated in this Section 3(e).
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Acknowledgement of the Current Conversion Price. The parties hereto
acknowledge that as of the date hereof the Conversion Price of the Remaining
Notes (as defined in Section 3.2 of the Remaining Notes) shall mean $0.40,
subject to adjustment under Section 3.5 thereof; provided, however, that the
Assignors do not hereby waive (and reserve all rights relating to) any
adjustment to the Conversion Price that may have been triggered on or prior to
the date hereof to the extent the Makers have failed to deliver a Notice of
Adjustment pursuant to Section 3.5(e) of the Remaining Notes with respect
thereto.
 
5.           Elimination of Prepayment Penalty. Upon and as of the Effective
Date, the Assignors agree that prepayment penalty at the Prepayment Price is
hereby eliminated with respect to any prepayment that does not involve or is not
made in connection with an Event of Default in connection with a failure of Sage
to fully honor any conversion request pursuant to Section 2.1(e) or Section
2.1(l) of the Remaining Notes (the “Excluded Prepayments”).  The Assignors shall
not be entitled to any Prepayment Price with respect to the Remaining Notes and
with respect to the Acquired Notes in connection with any prepayment by the
Makers of the Notes, in full or in part, or in connection with the consummation
of the transactions contemplated pursuant to the Assignment and Assumption
Agreement or the application of the Preferred Stock Purchase Price as a
prepayment of the Remaining Notes; provided, however, that the Makers shall not
prepay or cause to be prepaid all or any portion of the Acquired Notes or the
Remaining Notes without the written consent of the Assignors; and provided,
further, that the Makers shall pay the prepayment penalty at the Prepayment
Price in connection with any Excluded Prepayment.
 
6.     Shares; Warrants; Condition Precedent.  In consideration of the Assignors
modification of the Maturity Date and elimination of prepayment penalty at the
Prepayment Price, Sage agrees to issue to the Assignors (i) an aggregate number
of shares of its common stock set forth opposite such Assignor’s name on the
signature page of this Agreement (the “Shares”), and (ii) warrants (the
“Warrants”) to acquire an aggregate number of shares of Sage’s common stock (the
“Warrant Shares”) set forth opposite each Assignor’s name on the signature page
of this Agreement, which Warrants shall be in the form attached hereto as
Exhibit C. Certificates representing the Shares will be issued and delivered by
Sage to the Assignors within five (5) days from the date hereof, and the
Warrants shall be issued by Sage to the Assignors within five (5) days from the
date hereof.
 
7.     Representations and Warranties of the Makers.  Each Maker hereby
represents and warrants to the Assignors as of the date hereof as follows:
 
 
4

--------------------------------------------------------------------------------

 
 
(a)           Organization and Standing. Each Maker is a corporation duly
incorporated and validly existing under, and by virtue of, the laws of the State
of Nevada and is in good standing under such laws.  Each Maker has requisite
corporate power and authority to own and operate its properties and assets, and
to carry on its business as presently conducted.
 
(b)           Corporate Power. Each Maker has the power to enter into this
Agreement, to execute and deliver the Shares and the Warrants, to perform its
obligations under the Warrants, and has taken all necessary action to authorize
such execution, delivery and performance.
 
(c)           SEC Reports; Financial Statements. Sage has filed all reports
required to be filed by it under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, for
the twelve months preceding the date hereof (the foregoing materials (together
with any materials filed by Sage under the Exchange Act, whether or not
required), collectively referred to herein as the “SEC Reports”). Sage has made
available to each  Assignor or its representatives true, correct and complete
copies of the SEC Reports including, without limitation, the registration
statement filed by Sage with the SEC on January 18, 2012 (the “Registration
Statement,” and together with the SEC Reports, collectively, the “Information
Package”). As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”) and the Exchange Act and the rules and
regulations of the Securities and Exchange Commission (the “SEC”) promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of Sage contained in the Information Package comply in all
materials respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with generally
accepted principles of good accounting practice in the United States,
consistently applied during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all materials respects the financial position of Sage and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the period then ended, subject, in the case of unaudited
statements, to normal, year-end audit adjustments.
 
(d)           Capitalization. The aggregate number of shares and type of all
authorized, issued and outstanding classes of capital stock or equity interests,
options and other securities of  Sage and each of its subsidiaries (whether or
not presently convertible into or exercisable or exchangeable for shares of
capital stock or equity interests of Sage or such subsidiaries) is disclosed in
Information Package.  All outstanding shares of capital stock and equity
interests are duly authorized, validly issued, fully paid and nonassessable and
have been issued in compliance with all applicable securities laws.  Except as
disclosed in Information Package, neither Sage  nor any of its Subsidiaries has
issued any other options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or entered into
any agreement giving any person any right to subscribe for or acquire, any
shares of common stock or equity interests, or securities or rights convertible
or exchangeable into shares of common stock or equity interests.  Except as
disclosed in Information Package, and except for customary adjustments as a
result of stock dividends, stock splits, combinations of shares,
reorganizations, recapitalizations, reclassifications or other similar events,
there are no anti-dilution or price adjustment provisions contained in any
security issued by Sage (or in any agreement of Sage providing rights to
security holders) and the issuance of the Shares and the Warrants will not
obligate Sage  to issue shares of common stock or other securities to any person
(other than to the Assignors) and will not result in a right of any holder of
securities to adjust the exercise, conversion, exchange or reset price under
such securities.  To the knowledge of Sage, except as specifically disclosed in
Information Package, no person or group of related persons beneficially owns (as
determined pursuant to Rule 13d-3 under the Exchange Act), or has the right to
acquire, by agreement with or by obligation binding upon Sage, beneficial
ownership of in excess of 5% of the outstanding common stock of Sage.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           Absence of Required Consents; No Violations.  No consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any third party or federal, state,
local or other governmental department, commission, board, bureau, agency or
other instrumentality or authority, domestic or foreign, exercising executive,
legislative, judicial, regulatory or administrative authority or functions of or
pertaining to government on the Governmental Authority on the part of Sage or
any of its Subsidiaries is required in connection with the consummation of the
transactions contemplated by this Agreement, except for the filing with the SEC
of a one or more Current Reports on Form 8-K and such filing(s) pursuant to
applicable state securities laws as may be necessary, which filings will be
timely effected after the date hereof.  Neither Maker nor any subsidiary thereof
is in violation or default (i) of any provision of its certificate of
incorporation or by-laws, or (ii) of any instrument, judgment, order, writ,
decree or contract to which it is a party or by which it is bound (including,
with limitation the Remaining Notes or any of the Loan Documents), (iii) or any
provision of any federal or  state statute, rule or regulation applicable to
Sage, except in the cases of clause (ii) and (iii) above, for such violations or
defaults that would not, individually or in the aggregate, reasonably be
expected to have a (i) a material and adverse effect on the legality, validity
or enforceability of  the Remaining Notes or any Loan Document, (ii) a material
adverse effect on the results of operations, assets, business, condition
(financial or otherwise) or prospects of  Sage and its direct or indirect
subsidiaries, taken as a whole on a consolidated basis, or (iii) a material and
adverse impairment of Sage’s ability to perform fully on a timely basis its
obligations under this Agreement, the Note or  any of the Loan Documents to
which it is a party (each, a “Material Adverse Effect”). The execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby will not result in any such violation or be in conflict with
or constitute, with or without the passage of time and giving of notice, either
a default under any such provision, instrument, judgment, order, writ, decree or
contract or an event that results in the creation of any lien upon any material
assets of Sage, any of its subsidiaries or the suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to Sage or any of its subsidiaries, their business or
operations or any of their assets or properties and which would result in a
Material Adverse Effect.
 
(f)           Subsidiaries. Except as disclosed in the Information Package, each
Maker has no subsidiaries or affiliated companies and does not otherwise own or
control, directly or indirectly, any equity interest in any corporation,
association or business entity.
 
 
6

--------------------------------------------------------------------------------

 
 
(g)           Issuance of Securities. All necessary corporate action on the part
of Sage, its officers, directors and stockholders for the sale and issuance of
the Notes, the Remaining Notes, the Acquired Notes, the shares of common stock
upon the conversion of the Notes and the Remaining Notes (the “Conversion
Shares”), the Shares, the Warrants, and the Warrant Shares (the Warrant Shares
and the Conversion Shares are referred to collectively herein as the “Underlying
Securities”) has been taken prior to the date hereof  and the Underlying
Securities and the Shares have been duly reserved for issuance by all necessary
corporate action on the part of Sage prior to the date hereof.  The Underlying
Securities, when issued upon (i) conversion of the Notes and the Remaining Notes
or (ii) exercise of the Warrants, in each case in accordance with the terms
thereof, and the Shares when issued, will be duly and validly issued, fully paid
and nonassessable.  The Underlying Securities and the Shares will be free of
restrictions on transfer, other than restrictions on transfer under this
Agreement, the Notes, the Acquired Notes, the Remaining Notes, the Warrants and
applicable state and federal securities laws.
 
(h)           Offering. Subject to the truth and accuracy of the Assignors’
representations set forth in Section 8 of this Agreement, the issuance of the
Shares, the Warrants and the Underlying Securities as contemplated by this
Agreement and the Note are exempt from the registration requirements of the
Securities Act, and applicable state securities laws.
 
(i)           Brokers or Finders; Other Offers. Neither Maker has incurred, and
will not incur, directly or indirectly, as a result of any action taken by such
Maker, any liability for brokerage or finders’ fees or agents’ commissions or
any similar charges in connection with this Agreement.
 
(j)           Exchange.  Other than the modification of the Notes and the
exchange of the Notes for the Acquired Notes and the Remaining Notes, Sage has
not received any consideration for the Remaining Notes, the Shares or the
Warrants since August 30, 2011.  By virtue of such exchange, the holding period
for purposes of Rule 144 under the Securities Act of 1933 (“Rule 144”) for the
Remaining Notes, the Shares and the Warrants shall begin no later than August
30, 2011.  Pursuant to Rule 144, the Assignors will be able to sell (i) the
Shares and (ii) the shares of Sage’s common stock issuable upon conversion of
the Remaining Notes and exercise of the Warrants (assuming a cashless exercise),
in each case on March 1, 2012 and at any time thereafter, without volume or
manner of sale restrictions under Rule 144 (other than such contractual volume
restrictions as are set forth in Section 3(d) hereof); provided, that, at the
time of such sales, the Assignors are not “affiliates” of Sage within the
meaning of Rule 144.  Sage will, at Sage’s expense, at the time of such sales,
provide one or more legal opinions in form and substance satisfactory to the
Assignors and Sage’s transfer agent.
 
8.     Representations and Warranties of the  Assignors.  Each Assignor hereby
represents and warrants (individually and not jointly) to the Makers as of the
date hereof as follows:
 
(a)           Binding Obligation. Such Assignor has full power and authority to
enter this Agreement and this Agreement is a valid, binding and enforceable
obligation of such Assignor, subject to applicable bankruptcy, insolvency,
reorganization or similar laws relating to or affecting the enforcement of
creditor’s rights generally and subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).
 
(b)           Investment Experience. Such Assignor is an accredited investor
within the meaning of Regulation D prescribed by the SEC pursuant to the
Securities Act and is capable of evaluating the merits and risks of its
investment in Sage and has the capacity to protect its own interests.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Investment Intent. Such Assignor is acquiring the Shares and
Warrants for investment for such Assignor’s own account and not with a view to,
or for resale in connection with, any distribution thereof.  Notwithstanding the
foregoing, no Assignor is agreeing to hold the Shares and Warrants or any
Underlying Securities for any minimum period of time except as may be required
by law.  Such Assignor understands that the Shares and Warrants have not been
registered under the Securities Act by reason of a specific exemption from the
registration provisions of the Securities Act that depends upon, among other
things, the bona fide nature of the investment intent as expressed herein.
 
(d)           Rule 144. Such Assignor acknowledges that the Shares and Warrants
must be held indefinitely unless subsequently registered under the Securities
Act, or unless an exemption from such registration is
available.  Notwithstanding the foregoing, no Assignor is agreeing to hold the
Shares and Warrants or any Underlying Securities for any minimum period of time
except as may be required by law.  Such Assignor is aware of the provisions of
Rule 144 promulgated under the Securities Act of 1933 that permit limited resale
of securities purchased in a private placement subject to the satisfaction of
certain conditions.
 
(e)           Disclosure of Information.  Such Assignor believes it has received
all the information it considers necessary or appropriate for deciding whether
to acquire the Shares.  Such Assignee acknowledges that it has received and
reviewed the Information Package and has reviewed the “Risk Factors” section of
the Registration Statement. Such Assignor further represents that it is relying
solely on its own expertise and that of its consultants, and not on any
representation of Sage not expressly contained herein and that it has had an
opportunity to ask questions and receive answers from Sage regarding the terms
and conditions related to the acquisition of the Shares and Warrants and the
business, properties, prospects and financial condition of Sage and it has
exercised reasonable diligence in requesting such information.
 
(f)           Legends. Such Assignor understands that any stock certificates
issued by Sage upon conversion of the Note and with respect to the Shares and
Warrants will bear legends in substantially the following form:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT AND/OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”


9. Miscellaneous.
 
(a)           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties, superseding and terminating any and all prior or contemporaneous
oral and written agreements, understandings or letters of intent between or
among the parties with respect to the subject matter of this Agreement.  No part
of this Agreement may be modified or amended, nor may any right be waived,
except by a written instrument which expressly refers to this Agreement, states
that it is a modification or amendment of this Agreement and is signed by the
parties to this Agreement, or, in the case of waiver, by the party granting the
waiver.  No course of conduct or dealing or trade usage or custom and no course
of performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the Agreement with respect to its subject
matter.  Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Severability.  If any section, term or provision of this Agreement
shall to any extent be held or determined to be invalid or unenforceable, the
remaining sections, terms and provisions shall nevertheless continue in full
force and effect.
 
(c)           Notices.  All notices provided for in this Agreement shall be in
writing signed by the party giving such notice, and delivered personally or sent
by overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section 9
(c).  Notices shall be deemed to have been received on the date of personal
delivery or other receipt.
 
(d)           Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of New York applicable to agreements
executed and to be performed wholly within such State, without regard to any
principles of conflicts of law.  Each of the parties hereby  irrevocably
consents and agrees that any legal or equitable action or proceeding arising
under or in connection with this Agreement shall be brought in the federal or
state courts located in the County of New York in the State of New York, by
execution and delivery of this Agreement, irrevocably submits to and accepts the
jurisdiction of said courts, (iii) waives any defense that such court is not a
convenient forum, and (iv) consent to any service of process made either (x) in
the manner set forth in Section 9 (c) of this Agreement (other than by
telecopier), or (y) any other method of service permitted by law.
 
(e)           Waiver of Jury Trial.  EACH PARTY HEREBY EXPRESSLY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING TO
ENFORCE THIS AGREEMENT OR ANY OTHER ACTION OR PROCEEDING WHICH MAY ARISE OUT OF
OR IN ANY WAY BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.
 
(f)           Parties to Pay Own Expenses.  Each of the parties to this
Agreement shall be responsible and liable for its own expenses incurred in
connection with the preparation of this Agreement, the consummation of the
transactions contemplated by this Agreement and related expenses.
 
(g)           Successors.  This Agreement shall be binding upon the parties and
their respective heirs, executors, administrators, legal representatives,
successors and assigns; provided, however, that neither party may assign this
Agreement or any of its rights under this Agreement without the prior written
consent of the other party.
 
(h)           Further Assurances.  Each party to this Agreement agrees, without
cost or expense to any other party, to deliver or cause to be delivered such
other documents and instruments as may be reasonably requested by any other
party to this Agreement in order to carry out more fully the provisions of, and
to consummate the transaction contemplated by, this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(i)           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
 
(j)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties with the advice of counsel to
express their mutual intent, and no rules of strict construction will be applied
against any party.
 
(k)           Headings.  The headings in the Sections of this Agreement are
inserted for convenience only and shall not constitute a part of this Agreement.
 
(l)           Legal Representation.  Each party hereto acknowledges that it has
been represented by independent legal counsel in the preparation of the
Agreement.  Each party recognizes and acknowledges that counsel to the Makers
has represented other shareholders of the Makers and may, in the future,
represent others in connection with various legal matters and each party waives
any conflicts of interest and other allegations that it has not been represented
by its own counsel.
 
[SIGNATURE PAGE FOLLOWS]
 
 
10

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


MAKERS:


SAGEBRUSH GOLD, LTD.


By: __________________________________
Name: _____________________________
Title:   _____________________________


GOLD ACQUISITION CORP.


By: __________________________________
Name: _____________________________
Title:   _____________________________


ASSIGNORS:


PLATINUM LONG TERM GROWTH LLC
1,600,000 Shares of Sage’s common stock
Warrants to acquire 4,144,320 shares of Sage’s common stock
       

By:____________________________
 
     Name:
 
     Title:
 
LAKEWOOD GROWTH LLC
400,000 Shares of Sage’s common stock
Warrants to acquire 1,036,080 shares of Sage’s common stock
       

By:____________________________
 
     Name:
 
     Title:
 
 
11

--------------------------------------------------------------------------------

 
 
Exhibit A
Wire Instructions and Payment of Preferred Stock Purchase Price




Amount to be transmitted to Platinum via wire transfer: $800,000


Wire instructions for Platinum:


TD Bank N.A.
ABA 026013673
Account Name: Platinum Long Term Growth, LLC
Account Number: 4257053101


Amount to be transmitted to Lakewood via wire transfer: $200,000


Wire instructions for Lakewood:


Capital One Bank
ABA: 021407912
Account Name: Platinum Partners Credit Opportunities Master Fund LP
Account Number: 5801403109
 
 
12

--------------------------------------------------------------------------------

 
 
Exhibit B
Amount of Preferred Stock Purchase Price to be Applied to Prepayment of Notes
 
$800,000 to be applied to prepayment of the Platinum Note
 
$200,000 to be applied to prepayment of the Lakewood Note
 
 
13

--------------------------------------------------------------------------------

 
 
Exhibit C
Form of Warrant
 
 
14
 
 
 